NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0419-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JAMES BAKER,

        Defendant-Appellant.

________________________________________________________________

              Submitted August 30, 2017 – Decided September 7, 2017

              Before Judges Rothstadt and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Indictment No. 10-
              01-0087.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (William Welaj, Designated
              Counsel, on the brief).

              Grace H. Park, Acting Union County Prosecutor,
              attorney for respondent (Kimberly L. Donnelly,
              Special    Deputy   Attorney    General/Acting
              Assistant Prosecutor, of counsel and on the
              brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM
     Defendant James Baker appeals from the denial of his petition

for post-conviction relief (PCR) without an evidentiary hearing.

For the reasons that follow, we affirm.

     Defendant was convicted by a jury of second-degree eluding,

N.J.S.A. 2C:29-2(b).    The sentencing court imposed an aggregate

sentence of eight years, subject to a four-year period of parole

ineligibility.

     Defendant   appealed   and   we    affirmed     his   conviction       and

sentence in an unpublished opinion.        State v. Baker, No. A-3943-

11 (App. Div. August 22, 2014).1        Defendant did not petition the

Supreme Court for certification.       The facts underlying defendant's

conviction are set forth in our opinion and need not be repeated

here.

     Defendant filed a "verified" PCR petition on September 12,

2014, that did not state any facts upon which defendant relied.

In his brief, defendant argued his constitutional right to a fair

trial was violated because of the prosecutor's "knowing use of

perjured   testimony"   against   him    and   by    his   trial   counsel's

ineffective   assistance.    He   claimed      his    attorney     failed    to




1
   We remanded the matter for recalculation of jail credits.                Id.
at 45.


                                   2                                  A-0419-15T4
interpose objections, properly cross examine witnesses and file

"a motion for a Franks[2] hearing."

     A brief was submitted on behalf of defendant in March 2015.

In this brief, defendant argued trial counsel "failed to properly

investigate and prepare pre-trial through sentencing and induced

the defendant into foregoing a plea" and going to trial. Defendant

also contended that he established a prima facie claim for PCR and

was entitled to an evidentiary hearing.3

     Judge Regina Caulfield considered counsels' oral arguments

on June 1, 2015, and entered an order denying defendant's petition

after placing on the record a comprehensive oral decision setting

forth her findings of fact and conclusions of law.      The judge

carefully reviewed the applicable law and defendant's contentions,

and found that his arguments had no evidentiary support, stating

that all defendant's allegations were "b[a]ld assertions."4




2
   Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d
667 (1978).
3
     Neither defendant nor his attorney submitted an amended
verified petition, affidavit, or certification setting forth any
facts relating to defendant's arguments as required by Rule 3:22-
10(c).
4
    See State v. Cummings, 321 N.J. Super. 154, 170 (App. Div.)
("a petitioner must do more than make bald assertions that he was
denied the effective assistance of counsel"), certif. denied, 162
N.J. 199 (1999).

                                 3                         A-0419-15T4
    In a brief filed on his behalf, defendant presents the

following issue for our consideration in his appeal:

                THE DEFENDANT FAILED TO RECEIVE
                ADEQUATE LEGAL REPRESENTATION FROM
                TRIAL COUNSEL SINCE, AS A RESULT OF
                COUNSEL'S ASSURANCE THAT HE WOULD BE
                EXONERATED AT TRIAL, THE DEFENDANT
                REJECTED   A   PLEA  RECOMMENDATION
                PRESENTED BY THE STATE REGARDING
                SEVERAL   OUTSTANDING    CASES   AND
                INSTEAD    PROCEEDED    TO    TRIAL,
                SUBSEQUENTLY RECEIVING A SENTENCE
                SIGNIFICANTLY GREATER THAN THAT
                EMBODIED IN THE PLEA OFFER, WHICH
                WARRANTED AN EVIDENTIARY HEARING.

    Defendant filed a supplemental pro se brief in which he

presents the following additional arguments:

                POINT I

                [DEFENDANT]'S CONSTITUTIONAL RIGHTS
                TO A FAIR TRIAL WERE VIOLATED WITH
                THE   KNOWING   USE   OF   PERJURED
                TESTIMONY TO OBTAIN A CONVICTION.

                POINT II
                [DEFENDANT] WAS DENIED EFFECTIVE
                ASSISTANCE OF COUNSEL GUARANTEED
                UNDER THE SIXTH AMENDMENT.

    We are not persuaded by any of these arguments and find that

they are without sufficient merit to warrant discussion in a

written opinion.   R. 2:11-3(e)(2).   We affirm substantially for

the reasons stated by Judge Caulfield in her thorough decision.

    Affirmed.



                                 4                        A-0419-15T4